Citation Nr: 0408206	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  99-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
shortness of breath, a right arm disorder, and the above 
described disorders.

In September 1999, the veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  A copy of the transcript of that 
hearing is of record.

In May 2000 decision, the Board denied service connection for 
shortness of breath and a right arm disorder, determined that 
the remaining issues were well grounded, and remanded them to 
the RO for additional development.  The case now is before 
the Board for further appellate consideration.

The case will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In compliance with the May 2000 remand, the RO, in a letter 
dated in September 2000, asked the veteran to identify all 
sources of treatment received for the above disorders since 
service discharge, to sign authorizations for release of 
information for non-VA medical reports, notified him that he 
would be scheduled for examination at a later date and the 
consequences of failure to report for examination, and gave 
him 60 days to provide additional evidence.  Although the 
veteran has not signed authorizations for release of records, 
in response to that and other RO letters, he has provided 
additional non-VA medical records, which are associated with 
the claims file.  The veteran was afforded a VA examination 
in September 2002; however, the VA examiner did not provide 
the requested nexus opinions.  After completion of the above, 
the RO was to undertake a review of the entire record to 
determine if the evidence warranted grant of entitlement to 
service connection for the above disorders.  In January and 
July 2003, the RO issued supplemental statements of the case 
(SSOCs) denying service connection on the merits.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although the RO complied with portions 
of the May 2000 Board remand, the RO failed to ensure that 
the VA examiner provided the requested medical nexus 
opinions.  Therefore, under the holding in Stegall, this case 
must be remanded again to ensure full compliance with the 
Board's previous May 2000 remand and the provisions of the 
VCAA.  

On the veteran's February 1997 retirement examination, the 
examiner noted that the veteran had a history of suspected 
acromioclavicular joint separation and recurrent thoracic 
back pain.  In the medical history portion, the examiner 
noted that the veteran had thoracic back pain since an injury 
in 1992; that he had been seen by a doctor and chiropractor 
for chronic discomfort; and that he had a clavicular bump 
with occasional discomfort.  Eisenhower Army Medical Center 
and private medical records have diagnosed the veteran with 
various left shoulder and back disorders, for example, 
impingement syndrome, arthritis, and tendinitis.  Various VA 
examiners have diagnosed the veteran with possible 
fibromyalgia or trauma-induced low-grade arthritis, left 
shoulder strain, and cervical, thoracic and lumbar sprain.  
On remand, the RO should have the veteran examined by an 
examiner, who has not already examined him, to determine the 
current nature and etiology of any current left shoulder and 
back disorders and to discuss whether any left shoulder or 
back disorders found are related to the chronic left shoulder 
and back disorders shown in service or to an in-service 
soccer injury.

On remand, the RO also should ensure compliance with the 
notice and duty to assist provisions of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination, by an examiner who has not 
yet examined the veteran, to clarify the 
nature, time of onset, and etiology of 
any left shoulder or spine (cervical, 
thoracic, or lumbar) disorder(s) found.  
The claims file must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examiner should provide explicit 
responses to the following questions:

(a) Does the veteran have any left 
shoulder or back disorder(s), to include 
arthritis?  

(b) For any left shoulder or back 
disorder(s) identified, the examiner 
should determine the etiology and the 
nature and extent of such disorder.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that 
such disorder (1) began during, or was 
aggravated (worsened), as the result of 
some incident of active service, to 
include due to a soccer injury in 1991, 
or (2) are related to the chronic left 
shoulder and back disorders shown in 
service?  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

2.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), and any other 
applicable legal precedent (including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002); and the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) is 
fully satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA as specifically 
affecting the issues remaining on appeal.

3.  After completion of the above, the RO 
should readjudicate the appellant's 
claims.  If any determination remains 
adverse, the veteran should be furnished 
a supplemental statement of the case, 
which discusses and fully sets forth the 
controlling law and regulations pertinent 
to the appeal, including 38 C.F.R. 
§§ 3.307 and 3.309 (2003).  The requisite 
period of time for a response should be 
afforded.  

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2003); see also Stegall v. West, 11 
Vet. App. 206 (1998).

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




